KPMG, LLP, and PROSKAUER ROSE, LLP., Appellants,
v.
JACQUES R. RUBIN, Appellee.
Nos. 4D08-3174, 4D08-3253
District Court of Appeal of Florida, Fourth District.
December 17, 2008
Sally Rogers Culley and W.L. Kirk, Jr. of Rumberger, Kirk & Caldwell, Orlando, and Patricia L. Maher of King & Spalding, LLP., Washington, D.C., for appellant KPMG, LLP.
Stephanie Reed Traband, Matthew Triggs and Payal Salsburg of Proskauer Rose, LLP., Boca Raton, for appellant Proskauer Rose, LLP.
Edward M. Ricci of Edward Ricci, P.A., West Palm Beach, and Edmundo O. Ramirez of Ellis, Koeneke & Ramirez, McAllen, Texas, for appellee.
PER CURIAM.
Affirmed.
FARMER, KLEIN and Damoorgian, JJ., concur.
Not final until disposition of timely filed motion for rehearing.